UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF1934 Commission File Number001-35073 GEVO, INC. (Exact name of registrant as specified in its charter) Delaware 87-0747704 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 345 Inverness Drive South, Building C, Suite 310 Englewood, CO 80112 (303) 858-8358 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x As of October 28, 2015, 16,948,932 shares of the registrant’s common stock were outstanding. GEVO, INC. FORM10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2015 INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3. Quantitative and Qualitative Disclosures About Market Risk 39 Item4. Controls and Procedures 39 PART II. OTHER INFORMATION Item1. Legal Proceedings 41 Item1A. Risk Factors 42 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 70 Item3. Defaults Upon Senior Securities 70 Item4. Mine Safety Disclosures 70 Item5. Other Information 70 Item6. Exhibits 71 Signatures 74 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements. GEVO,INC. Consolidated Balance Sheets (in thousands, except share and per share amounts) (unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Debt issue costs, net Restricted deposits Deposits and other assets Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities $ $ Current portion of secured debt, net of $20 and $31 discount at September 30, 2015 and December31, 2014, respectively Derivative warrant liability Other current liabilities - 35 Total current liabilities Long-term portion of secured debt, net of $4 and $18 discount at September 30, 2015 and December31, 2014, respectively 2017 Notes recorded at fair value 2022 Notes, net Other long-term liabilities Total liabilities Commitments and Contingencies (see note 11) Stockholders' Equity Common stock, $0.01 par value per share; 250,000,000 authorized; 16,947,088 and 6,641,870 shares issued and outstanding at September 30, 2015 and December31, 2014, respectively 66 Additional paid-in capital Deficit accumulated ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 3 GEVO, INC. Consolidated Statements of Operations (in thousands, except share and per share amounts) (unaudited) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, Revenue and cost of goods sold Ethanol sales and related products, net $ Hydrocarbon revenue Grant and other revenue Total revenues Cost of goods sold Gross loss ) Operating expenses Research and development expense Selling, general and administrative expense Total operating expenses Loss from operations ) Other (expense) income Interest expense ) Interest expense - debt issue costs - ) - ) Gain on conversion of debt - - - Gain on extinguishment of warrant liability - - - Gain from change in fair value of embedded derivatives of the 2022 Notes - - Gain from change in fair value of the 2017 Notes Gain (loss) from change in fair value of derivative warrant liability ) Other income - - 14 7 Total other income (expense) ) Net loss ) Net loss per share- basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of common shares outstanding - basic and diluted See notes to unaudited consolidated financial statements. 4 GEVO, INC. Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Gain) loss from change in fair value of derivative warrant liability ) Gain from change in fair value of embedded derivative of the 2022 Notes - ) Gain from change in fair value of the 2017 Notes ) ) Gain on conversion of debt ) - Gain on extinguishment of warrant liability ) - Stock-based compensation Depreciation and amortization Non-cash interest expense Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets Accounts payable, accrued expenses, and long-term liabilities ) ) Net cash used in operating activities ) ) Investing Activities Acquisitions of property, plant and equipment ) ) Proceeds from sales tax refund for property, plant and equipment - Restricted certificate of deposit - ) Net cash used in investing activities ) ) See notes to unaudited consolidated financial statements. 5 GEVO, INC. Consolidated Statements of Cash Flows - Continued (in thousands) (unaudited) Nine Months Ended September 30, Financing Activities Payments on secured debt ) ) Debt and equity offering costs ) ) Proceeds from issuance of common stock upon exercise of stock options and employee stock purchase plan 3 19 Proceeds from issuance of common stock and common stock units Proceeds from the exercise of warrants - Proceeds from issuance of convertible debt, net - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of period Ending of period $ $ See notes to unaudited consolidated financial statements. 6 GEVO, INC.
